Citation Nr: 0314829	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  95-42 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1973, and from November 1990 to October 1991 in 
support of Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

After reviewing the evidence and the veteran's statements the 
Board construes the issue as entitlement to service connect 
for a psychiatric disorder, to include PTSD.


REMAND

A preliminary review of the record discloses aspects of the 
appellant's claim which must be addressed prior to 
disposition of the appeal.  

The appellant contends that he suffers from psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD), 
which is related to incidents he experienced during his 
period of service in the Persian Gulf.  The record discloses 
that the since the most recent VA examination in 1999 the 
appellant has been attending PTSD group therapy at a VA 
facility.

Service records disclose that the appellant's military 
occupational specialty during his service in support of 
Desert Shield/Storm was infantryman.  The appellant has 
provided general statements and testimonial evidence 
concerning his stressful events during service.  In this 
context, he reported that fragments of detonated S.C.U.D. 
missiles fell in close proximity to his barracks causing 
damage, and that he saw decaying bodies and limbs when he 
entered Kuwait.  He indicates that he was afraid of being 
attacked by the enemy.  In a statement received in November 
1999 he identified the name of his friend who was killed, the 
date, and his friend's unit.  His records indicate that while 
in the Persian Gulf he was a member of the 144th Supply 
Company from Ft. Dix.  There is no indication of record that 
an attempt has been made to verify the reported stressors. 

The appellant has reported he continues to receive 
intermittent treatment at the VA medical facility for his 
psychiatric disorder.  It is the opinion of the Board that 
these records should be associated with the claims file.

The evidence also reflects that the National Personnel 
Records Center and the State Adjutant General have been 
unable to locate the service medical records pertaining to 
his National Guard service, including his second period of 
active duty.  

Finally, the record shows that the appellant, in his notice 
of disagreement received in February 1995, indicated his 
desire to be represented in this matter by Veterans of 
Foreign Wars of the United States.  However, a power of 
attorney (VA Form 21-22, Appointment Of Veterans Service 
Organization As Claimant's Representative) has not been 
executed to designate such representation in this matter.  
More recently, in correspondence received in March 2003, the 
appellant sought to have his spouse appointed as his 
representative.  In this regard, the Board notes that 
applicable regulations do provide for representation of 
claimants by persons other than a service organization, an 
agent admitted to practice before the VA, or an attorney.  
Any competent person may be recognized as a representative 
for a particular claim, unless that person has been barred 
from practice before VA.  The designation of an individual to 
act as an appellant's representative may be made by execution 
of VA Form 22, or by a written document signed by the 
appellant and his wife. 

Accordingly, in order to fully and fairly adjudicate the 
appellant's appeal, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  The RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
him for his psychiatric disorder.  With any 
necessary authorization(s) from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been previously 
secured, to include treatment reports from 
the East Orange VA Medical Center dated 
subsequent to September 2001.  

3.  It is requested that the RO should 
furnish the appellant the appropriate form in 
order to have his wife appointed his 
representative for this appeal. 

4.  The RO should contact the appellant and 
request that he provide more detailed 
information regarding his reported stressors.  
To the extent possible this information 
should include the approximate month, and the 
year, the location, his and assigned unit, 
when any claimed stressful event occurred.  
He should indicate whether he observed his 
friend being killed by the land mine or was 
informed of the death.  He should provide a 
description of the circumstance of his entry 
into Kuwait where he observed the dead 
bodies, to include the approximate date.  The 
appellant should be told that the information 
is necessary to obtaining supportive evidence 
of the stressful events.

5.  To the extent possible, the RO should 
thereafter prepare a summary of all of the 
claimed stressors reported by the appellant.  
This summary and any additional information, 
should be sent to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) formerly the United States Army 
and Joint Services Environmental Support 
Group, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The USASCRUR 
should be requested to provide any 
information available which might corroborate 
the appellant's alleged stressors and any 
other sources which may have pertinent 
information. 

6.  The appellant should be afforded VA 
examinations by a psychiatric and 
psychologist, who have not previously 
conducted a VA compensation examination of 
the appellant, if feasible, to determine the 
nature, severity, and etiology of any 
psychiatric illness, to include PTSD.  The RO 
should provide the examiners with a summary 
of the stressors verified by the RO.  The 
Board is satisfied that his fear of coming 
under enemy attack is verified.  The 
examiners should be instructed that only the 
events verified may be considered for the 
purpose of determining whether exposure to an 
in service stressor has resulted in the 
appellant's current psychiatric symptoms.  

If PTSD is diagnosed, the psychiatrist should 
specify which stressor(s) was(were) used as 
the basis for the diagnosis, whether the 
stressors found to be established by the 
record were sufficient to produce PTSD, and 
whether there is a link between the current 
symptomatology and one or more of the in 
service stressors found to be established by 
the record.  

If an acquired psychiatric other than PTSD is 
diagnosed, it is requested that the 
psychiatrist render an opinion as to whether 
it is as likely as not the any psychiatric 
disorder diagnosed is related to service or 
if per-existing service under went a chronic 
increase in severity during service beyond 
natural progression?  It is requested that 
the psychiatrist comment on the clinical 
significance pf the PTSD diagnosed when the 
veteran was hospitalized in September 1991 at 
Ft. Dix as it relates to any current 
diagnosis.  A complete rationale for any 
opinion expressed must be provided.  A 
complete rationale should be provided for any 
opinion expressed.

7.  The RO should then readjudicate the issue 
on appeal.  In the event that any action 
taken remains adverse to the appellant, he 
should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should again 
be returned to the Board for further 
appellate consideration.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




